 Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 1 of 13 PageID: 50



NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


JOSEPH FURANDO,                         Civil Action No. 20-3739(RMB)

           Petitioner

     v.                                             OPINION

WARDEN DAVID ORTIZ

           Respondent

                                                  Choose an item.



BUMB, District Judge

     Petitioner Joseph Furando is incarcerated in the Federal

Correctional Institution in Fort Dix, New Jersey. On April 7, 2020,

he filed a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241. (Pet., ECF No. 1.) Petitioner seeks home confinement or

release under 18 U.S.C. § 3624(c)(2), as amended by § 12003(b)(2)

of the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”). (Id.) Petitioner asserts that his age and chronic medical

conditions put his health at high risk if he contracts COVID-19,

and he fears the Bureau of Prisons (“BOP”) is unprepared to protect

him from contracting the virus or treating him if he does contract

the virus. (Id.) Respondent filed an Answer, opposing habeas

relief. (Answer, ECF No. 5.) For the reasons discussed below, the



                                    1
    Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 2 of 13 PageID: 51



Court dismisses the petition without prejudice for failure to

exhaust administrative remedies.

I.     BACKGROUND

       On January 7, 2016, Petitioner was sentenced in the United

States District Court, Southern District of Indiana to a 240-month

term of incarceration for Conspiracy to Commit Criminal Offense

and to Defraud the United States, in violation of 18 U.S.C. § 371;

Wire Fraud, in violation of 18 U.S.C. § 1343; False Statements, in

violation of 18 U.S.C. § 1001; and Engaging in Prohibited Financial

Transactions, in violation of 18 U.S.C. § 1957. (Declaration of

James Reiser 1 (“Reiser Decl.”) ¶4, ECF No. 5-2 at 2; Ex. 1 (Public

Information Inmate Data), ECF No. 5-2 at 7.) Assuming Petitioner

receives all good conduct time available, his projected release

date is February 5, 2032. (Reiser Decl., Ex. 1, ECF No. 5-2 at 6.)

       In   response    to    COVID-19,    the   BOP      has    instituted    a

comprehensive       management    approach    that     includes      screening,

testing,     appropriate     treatment,      prevention,        education,    and

infection     control   measures.    (Declaration    of    Nicoletta    Turner-

Foster, M.D. 2 (“Turner-Foster Decl.”) ¶4, ECF No. 5-3 at 2.) The

BOP has been assessing, on an ongoing, emergent basis, how best to


1 James Reiser is the Case Management Coordinator at FCI Fort Dix.
(Reiser Decl., ¶1, ECF No. 5-2 at 1.)

2 Dr. Turner-Foster is the Clinical Director who oversees all of
the clinical staff in the FCI Fort Dix Health Services
Department. (Turner-Foster Decl., ¶¶1, 2, ECF No. 5-3 at 1.)
                                       2
    Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 3 of 13 PageID: 52



ensure the safety and health of its staff and inmates from COVID-

19. (Turner-Foster Decl., ¶4, ECF No. 5-3 at 2.) In January 2020,

the BOP convened a task force to begin strategic planning for the

spread of the virus (Id., ¶5.) After the World Health Organization

declared COVID-19 a global pandemic on March 11, 2020, BOP medical

professionals have been tracking the outbreak, regularly updating

FCI Fort Dix’s infection prevention and control protocols, and

issuing guidance to field staff on screening and management of

potential exposure among inmates. (Id., ¶6.)

       On March 13, 2020, the BOP instituted temporary restrictions

on visitation, restrictions on inmate movement, increased health

screening of staff and inmates, and increased sanitary measures to

prevent the spread of COVID-19 in its facilities. (Id., ¶7.) 3 Then,

on    March   26,   2020,   the   BOP   implemented   revised   preventative

measures by updating its quarantine and isolation procedures to

require all newly admitted inmates be assessed using a screening

tool and temperature check, and a minimum fourteen day quarantine

for asymptomatic inmates. (Turner-Foster Decl., ¶8, ECF NO. 5-3 at


3  Dr. Turner-Foster cites to the BOP website at
https://www.bop.gov/resources/news/pdfs/20200324_bop_press_relea
se_covid19_update.pdf (last visited Apr. 16, 2020).

The Court may take judicial notice of public records and government
documents on websites run by government agencies. See e.g.,
Maliandi v. Montclair State Univ., 845 F.3d 77, 89 n.10 (3d Cir.
2016) (“Although these documents were not part of the record before
the District Court, we may take judicial notice of them because
they are ‘public documents’….”)
                                        3
 Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 4 of 13 PageID: 53



3.) As of April 1, 2020, every inmate in the BOP is required to be

secured in their cell or housing unit for a 14-day period in order

to minimize the spread of the virus. (Id., ¶9). FCI Fort Dix has

implemented these measures. (Id., ¶10.)

      The FCI Fort Dix Health Services Department, staffed with

nurses, mid-level practitioners and physicians, provides medical

care to any inmate who becomes infected with COVID-19. (Id., ¶12,

ECF No. 5-3 at 4.) If an inmate has signs of COVID-19, he is

immediately   placed      in     medical   isolation,     separated     from

noninfected inmates. (Id., ¶11.) The housing unit in which the

inmate had resided is placed on a formal quarantine, necessitating

inmates and staff in that housing unit to wear Personal Protective

Equipment (“PPE”) for a minimum of 14 days. (Id.) If an inmate’s

medical condition declines so that he can no longer be treated at

the   institution,   he   will    be   transported   to   a   local   outside

hospital. (Id., ¶12.) There are sufficient staff to escort inmates

to the hospital, and no inmate will be denied transport to the

hospital when transportation is necessary. (Id.)

      As of Thursday April 16, 2020, FCI Fort Dix has five inmates

who have tested positive for COVID-19. (Id., ¶13.) All such inmates

are in the minimum security camp, isolated together in a unit.

(Id.) To date, no inmates in the FCI Fort Dix low security compound

have tested positive for the virus. (Turner-Foster Decl., ¶13, ECF



                                       4
    Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 5 of 13 PageID: 54



No. 5-3 at 4.) The Camp is physically located outside of the low

security secured compound. (Id.)

       Initially,     Petitioner    was    ineligible   for   discretionary

release to home confinement under 18 U.S.C. § 3624(c)(2), as

modified by The CARES Act. (Reiser Decl., ¶4, ECF No. 5-2 at 2.)

On April 15, 2020, the BOP issued additional guidance regarding

home confinement and modified the original criteria. (Id., ¶5, ECF

No. 5-2 at 3.) Under the new criteria, Petitioner was considered

for release to home confinement on April 16, 2020. (Id., ¶6.) The

final decision is pending. (Id.) Petitioner did not exhaust his

administrative remedies prior to filing the present petition.

(Declaration of Christina Clark 4 (“Clark Decl.”) ¶4; ECF No. 5-1

at 2;       Ex. 1, ECF No. 5-1 at 5-7.)

II.    DISCUSSION

       A.      Standard of Law

       A federal prisoner may challenge the execution of his or her

sentence in a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241. Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 243-44

(3d Cir. 2005); Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).

28 U.S.C. § 2241(c)(3) provides: “The writ of habeas corpus shall

not extend to a prisoner unless-- (3) He is in custody in violation

of the Constitution or laws or treaties of the United States….”




4   Senior Attorney Advisor at FCI Fort Dix.
                                       5
    Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 6 of 13 PageID: 55



       Petitioner challenges his detention in FCI Fort Dix under The

CARES Act. Before The CARES Act was passed, 18 U.S.C. § 3624(c)(2)

provided the BOP with the authority to “place a prisoner in home

confinement     for    the    shorter   of   10   percent   of   the   term   of

imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2)

(effective July 19, 2019). As part of The CARES Act, Congress

sought to address the spread of the coronavirus in prisons by

permitting BOP to expand the use of home confinement under §

3624(c)(2). See Pub. L. No. 116-36, § 12003(b)(2). Upon direction

of the Attorney General, Section 12003(b)(2) of the CARES Act

temporarily suspends the limitation of home confinement to the

shorter of 10 percent of the inmate’s sentence or 6 months.

       By memorandum dated March 26, 2020, the Attorney General

directed the BOP to “prioritize the use of [its] various statutory

authorities to grant home confinement for inmates seeking transfer

in connection with the ongoing COVID-19 pandemic.” 5 The Attorney

General specifically directed the BOP to consider the totality of

the circumstances of each inmate, the statutory requirements for

home    confinement,    and    a   non-exhaustive    list   of   discretionary

factors including: the age and vulnerability of the inmate; the

security level of the facility holding the inmate; the inmate’s

conduct while incarcerated; the inmate’s score under the Prisoner


5  See https://www.bop.gov/coronavirus/docs/bop_memo_home_
confinement.pdf (last visited Apr. 16, 2020).
                                        6
    Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 7 of 13 PageID: 56



Assessment Tool Targeting Estimated Risk and Needs (“PATTERN”);

whether the inmate has a demonstrated and verifiable reentry plan

that will prevent recidivism and ensure public safety (including

verification that the conditions under which the inmate would be

confined upon release would present a lower risk of contracting

COVID-19 than the inmate would face at their current facility);

and the inmate’s crime of conviction. (Reiser, Decl. ¶3, ECF No.

5-2 at 2.)

          On April 3, 2020, the Attorney General exercised authority

under The CARES Act to further increase home confinement. 6 The

Attorney General authorized the Director of the BOP to immediately

maximize transfers to home confinement of all appropriate inmates

held at FCI Oakdale, FCI Danbury, FCI Elton, and other similarly

situated Bureau facilities where COVID-19 was materially affecting

operations. 7

          On April 5, 2020, the BOP gave the following guidance on

COVID-19 and home confinement:

              Inmates do not need to apply to be considered
              for home confinement. Case management staff
              are   urgently  reviewing   all  inmates   to
              determine which ones meet the criteria
              established by the Attorney General. The
              Department has also increased resources to
              review and

6 See https://www.bop.gov/coronavirus/docs/
bop_memo_home_confinement_april3.pdf (last visited on Apr. 16,
2020).
7   Id.
                                       7
    Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 8 of 13 PageID: 57



             make appropriate determinations as soon as
             possible. While all inmates are being reviewed
             for suitability, any inmate who believes they
             are [sic] eligible may request to be referred
             to Home Confinement and provide a release plan
             to their Case Manager. The BOP may contact
             family members to gather needed information
             when   making   decisions    concerning   Home
             Confinement placement. 8

       Importantly, on April 15, 2020, the BOP issued additional

guidance regarding home confinement under the CARES Act, removing

the requirement that the inmate serve up to two-thirds of the

sentence imposed before eligibility for home confinement. (Reiser

Decl., ¶5, ECF No. 5-2 at 3.) The new criteria include the

following:

             a. Primary or Prior Offense is not violent;

             b. Primary or Prior Offense is not a sex
             offense;

             c. Primary or Prior Offense is not terrorism;

             d. No detainer;

             e. Mental Health Care Level is less than IV;

             f. PATTERN (First Step Act tool used               to
             determine risk of recidivism) is Minimum;

             g. No incident reports in past 12 months;

             h. U.S. Citizen; and

             i. Viable Release Plan.




8 See https://www.bop.gov/resources/news/20200405_COVID19_home_
confinement.jsp (last visited Apr. 16, 2020).
                                       8
 Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 9 of 13 PageID: 58



(Reiser Decl., ¶5, ECF No. 5-2 at 3,) An inmate’s Unit Team

evaluates an inmate to make a recommendation as to whether release

to home confinement is appropriate. (Id., ¶6.)

      If an inmate is deemed appropriate for home confinement, the

Unit Team will forward its recommendation to the Warden and then

to the Residential Reentry Manger for a home confinement date in

the inmate’s release district. (Id.) If an inmate is granted home

confinement, he or she will be quarantined for a 14-day period

prior to transfer, based on the Attorney General’s guidance. (Id.)

      There is a judicially created exhaustion requirement for

habeas petitions brought under 28 U.S.C. § 2241. Callwood v. Enos,

230   F.3d    627,   633-34      (3d   Cir.   2000).    Because   the   exhaustion

requirement     is    not       jurisdictional,    in     exceptional    cases   a

petitioner may be excused from exhaustion. See e.g. Gambino v.

Morris, 134 F.3d 156, 171 (3d Cir. 1998). In the typical case, an

inmate’s failure to exhaust all stages of the administrative remedy

system prior to the filing of a habeas petition under 28 U.S.C. §

2241 is a proper basis for dismissal. Moscato v. Fed. Bureau of

Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996). The purposes of the

exhaustion requirement include:                (1) allowing the appropriate

agency   to    develop      a   factual   record   and    apply   its   expertise

facilitates judicial review; (2) permitting agencies to grant the

relief requested conserves judicial resources; and (3) providing



                                          9
 Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 10 of 13 PageID: 59



agencies the opportunity to correct their own errors fosters

administrative autonomy. Moscato, 98 F.3d at 761-62.

       The administrative remedy procedure for the BOP is set forth

at 28 C.F.R. §§ 542.10 to 542.19. The procedure provides formal

review of any complaint that relates to any aspect of the inmate’s

confinement. 28 C.F.R. § 542.10(a). For most complaints, inmates

must   first    attempt    to    resolve        the   complaint    informally    with

institution staff. 28 C.F.R. § 542.13(a). If that fails, the inmate

may file an administrative remedy request with the Warden of the

institution, within 20 calendar days of the date on which the basis

for the request occurred. 28 C.F.R. § 542.14(a). If the Warden

denies the request, the inmate may file an appeal with the Regional

Director, within 20 calendar days of the date the Warden signed

the response. 28 C.F.R. § 542.15(a). If the Regional Director

denies the appeal, the inmate may appeal that decision to the

General   Counsel     of   the   Federal        Bureau   of   Prisons,   within    30

calendar days from the date the Regional Director signed the

response.      Id.   Appeal     to   the    General      Counsel    is   the    final

administrative appeal. Id. “If the inmate does not receive a

response within the time allotted for reply, including extension,

the inmate may consider the absence of a response to be a denial

at that level.” 28 C.F.R. § 542.18.




                                           10
 Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 11 of 13 PageID: 60



     B.     Analysis

     Respondent      argues   that     the   petition    should   be   dismissed

because    Petitioner   failed    to    exhaust   administrative       remedies.

(Answer, ECF No. 5 at 11-13.) Prior to filing the petition,

Petitioner had not filed any administrative remedy request for

home confinement. (Clark Decl., ¶4, ECF No. 5-1 at 2; Ex. 1, ECF

No. 5-1 at 5-7.) Respondent correctly points out that Petitioner

has not offered any justification for his failure to exhaust prior

to filing the present petition. Thus, the Court will not address

whether exhaustion is futile. See Brown v. Grondolsky, No. 09-3290

(RMB), 2009 WL 2778437, at *1-2 (D.N.J. Aug. 31, 2009) (noting

that the exhaustion requirement “is diligently enforced by the

federal courts” and futility exception applies only in “narrowly-

defined circumstances”) (citation omitted). Moreover, the BOP is

now in the process of reviewing Petitioner’s eligibility for home

confinement; and his eligibility is no longer constrained by the

requirement that an inmate must first serve two-thirds of his

sentence. (Reiser Decl., ¶¶4-5, ECF No. 5-2 at 2-3.) The Court

agrees that review of the BOP’s exercise of its responsibilities

under 18 U.S.C. § 3624(c)(2) is premature.

     Petitioner also requested the Court to order his immediate

release from prison. The Court finds that immediate release is an

improper    remedy    because    Petitioner     has     not   served   his   full



                                        11
    Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 12 of 13 PageID: 61



sentence 9 and there are other avenues to protect him against the

threat     of    COVID-19.       The    BOP    appears      to   be    taking       sufficient

measures        at   this    time      to   identify     those        eligible       for     home

confinement and to reduce the spread of the virus and treat those

who have contracted the virus.

        Further, to the extent that Petitioner seeks review of the

BOP’s     home       confinement       placement       decision,        the       petition     is

premature. The BOP is in the process of considering Petitioner for

home confinement. (Reiser Decl., ¶6, ECF No. 5-2 at 3.) Respondent

will provide the Court an update as to Petitioner’s status as soon

as that information is available. (Answer, ECF No. 5 at 17.)

III. CONCLUSION

        For the reasons discussed above, the Court will dismiss the

petition without prejudice for failure to exhaust administrative

remedies. The Court will leave this matter open for Respondent to

submit     a    status      update     on     the   BOP’s    review      of       Petitioner’s

eligibility for home confinement. If the BOP denies Petitioner’s

request        for   home    confinement,           Petitioner        will    be     given     an

opportunity          to   submit       an     amended    petition.           If    Petitioner

ultimately       files      an   amended       petition,     he   should          address    the

administrative exhaustion requirement, as well as pay the filing

fee or submit an IFP application under 28 U.S.C. § 1915(a).




9    See Reiser Decl., ¶4, ECF No. 5-2 at 2.
                                               12
 Case 1:20-cv-03739-RMB Document 6 Filed 04/21/20 Page 13 of 13 PageID: 62



Date:   April 20, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                    13
